         Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 1 of 23




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------X
                                                            :
 AMBAC ASSURANCE CORPORATION,                               :
                                                            :
                                            Plaintiff,      :
                                                            :
                            -against-                       :   18 Civ. 5182 (LGS)
                                                            :
 U.S. BANK NATIONAL ASSOCIATION,                            :   OPINION & ORDER
                                                            :
                                            Defendant. :
 -----------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        Plaintiff Ambac Assurance Corp. (“Ambac”) brings this action against Defendant U.S.

Bank National Association (“U.S. Bank” or the “Trustee”) as Trustee of Harborview Mortgage

Loan Trust 2005-10 (the “Trust”), a residential mortgage-backed securities (“RMBS”) trust

backed by loans originated by Countrywide Home Loans Inc. (“Countrywide”). Ambac issued a

financial guaranty insurance policy to the Trust for the benefit of certain certificate holders.

Following the July 17, 2019, Opinion and Order granting in part U.S. Bank’s motion to dismiss,

one claim remains: a breach of contract claim alleging that U.S. Bank failed to account correctly

for past recoveries pursuant to the Pooling Agreement, dated as of August 1, 2005 (the

“Agreement”).

        U.S. Bank moves for summary judgment, arguing that U.S. Bank properly accounted for

past recoveries based on the plain terms of the contractual provisions with respect to (i) Ambac’s

right to repayment of amounts paid on claims under the insurance policy and (ii) the order of

“writing-up” certificate balances prior to distribution. Ambac cross-moves for summary

judgment on contractual interpretation issues only, arguing that those provisions unambiguously

provide for a contrary interpretation in Ambac’s favor, and additionally, that the Agreement
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 2 of 23




unambiguously prohibits U.S. Bank from offsetting recoveries against realized losses. For the

following reasons, the parties’ cross-motions for summary judgment are granted in part and

denied in part.

I.      BACKGROUND

        Unless otherwise stated, the following facts are undisputed and drawn from the parties’

submissions on these motions.

        Distributions to Certificate Classes

        The Trust was formed through the Agreement, and its assets are primarily a pool of

mortgage loans originated by Countrywide. The Trust issued over twenty classes of certificates.

The relevant classes of certificates are the Class 1-A1B and Class 2-A1C1 Certificates, which

were insured by Ambac (the “Insured Certificates”), pursuant to a Certificate Guarantee

Insurance Policy and an Endorsement (together the “Policy”) effective as of August 31, 2005.

The Agreement and Policy are governed by New York law. See Agreement § 12.04 at 129

(“Governing Law; Jurisdiction”); Endorsement at 5. Most of the classes of certificates were

assigned a principal balance (the “Original Class Certificate Balance”). Each class of certificates

receives monthly distributions based on certain rights to the cash flow generated by borrower

payments on the mortgage loans. The Agreement provides that each class of certificates is

entitled to receive a stated amount of interest and principal pro rata, provided there are available

funds. These funds are distributed according to Section 5.01 of the Agreement, which dictates

the timing and priority by which distributions are made to the various certificate classes (the

“Waterfall Provision”). See Agreement, § 5.01(a) at 87-91 (“Distributions”). Distributions to

senior classes of certificates are prioritized over subordinate classes of certificates and are made

until the “Class Certificate Principal Balance” of the applicable senior class is first “reduced to

zero.” See, e.g., id. § 5.01(a)(i)(B) at 87.

                                                  2
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 3 of 23




       Class Certificate Principal Balances and Realized Losses

       The Class Certificate Principal Balance is defined in relevant part as

       [T]he Original Class Certificate Balance as reduced by the sum of (x) all amounts
       actually distributed in respect of principal of that Class on all prior Distribution
       Dates, (y) all Realized Losses, if any, actually allocated to that Class on all prior
       Distribution Dates . . . provided, however, that . . . pursuant to Section 5.08, the
       Class Certificate Principal Balance of a Class of Certificates may be increased up
       to the amount of Realized Losses previously allocated to such Class, in the event
       that there is a Recovery on a related Mortgage Loan.

Id. § 1.01 at 17 (“Class Certificate Principal Balance”) (emphasis in original). If the Trust

experiences losses -- e.g., if the underlying mortgage loans are foreclosed on and liquidated -- the

losses are deducted as “Realized Losses” from the outstanding principal balance of such loan.

Realized Losses are allocated to the subordinate classes of certificates first and then to the senior

classes of certificates. See id. § 5.03(b) at 93 (“Allocation of Realized Losses”). When the Trust

recovers amounts on loans that were liquidated, these recoveries are applied to the principal

balance of classes where “a Realized Loss has been allocated,” first to the senior classes of

certificates and then to subordinate classes of certificates. See id. § 5.08(a) at 100

(“Recoveries”).

       Ambac’s Insurance Policy Issued to the Trust

       Under the Policy, Ambac, in consideration of a premium payment, agreed to pay certain

amounts when the Trust suffered shortfalls in cash flows from the underlying mortgage loans

affecting the Insured Certificates and was unable to pay the scheduled interest and principal

amounts. To make a claim for payment, the Agreement requires the Trustee to notify Ambac, no

later than two days prior to the Distribution Date, of any “Insured Amount,” which the Policy

defines as the “Deficiency Amount” for such Distribution Date. See id.§ 4.05 at 84 (“Certificate

Insurance Policy”); Endorsement at 2 (“Insured Amounts”). The “Deficiency Amount,” in turn,

is defined as any amount of interest or principal due on the Insured Certificates that cannot be

                                                  3
          Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 4 of 23




paid from funds available for distribution, as well as “the amount, if any, of any Realized Losses

allocable to the Insured Certificates on such Distribution Date (after giving effect to all

distributions to be made thereon on such Distribution Date, other than pursuant to a claim on the

Policy).” Endorsement at 1 (“Deficiency Amount”); Agreement § 1.01 at 21 (“Deficiency

Amount”). Upon such notice, Ambac would then pay the Insured Amount, and the Trustee is

required to distribute the Insured Amounts pursuant to the Waterfall Provision.

          The Policy states that Ambac makes claim payments “only upon presentation of an

instrument of assignment in form and substance satisfactory to Ambac, transferring to Ambac all

rights under such Insured [Certificates] to receive the principal of and interest on the Insured

[Certificates]. Ambac shall be subrogated to all the Holders’ rights to payment on the Insured

[Certificates] to the extent of the insurance disbursements so made.” Policy at 1. The Policy

later provides that the Agreement is the referenced “instrument of assignment.” See

Endorsement at 4. The Agreement provides Ambac with a right to repayment of amounts

Ambac paid under the Policy. The parties dispute the type and extent of Ambac’s repayment

rights.

          Upon the payment of Insured Amounts, the Agreement provides that Ambac “will be

entitled to be subrogated to any rights of such [certificate holder] to receive the amounts for

which such Insured Amount was paid, to the extent of such payment, and will be entitled to

receive the Certificate Insurer Reimbursement Amount.” Id. § 4.05(d) at 85. The Certificate

Insurer Reimbursement Amount (“CIR Amount”) is referred to in the Waterfall Provision, which

provides for Ambac’s receipt of such amounts after the senior certificate classes are paid but

prior to the subordinate certificate classes. Id. § 5.01(iv) at 89. The CIR Amount is defined as:

          For any Distribution Date, the sum of (a) all amounts previously paid by the
          Certificate Insurer in respect of Insured Amounts for which the Certificate Insurer
          has not been reimbursed prior to such Distribution Date and (b) interest accrued on

                                                  4
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 5 of 23




       the foregoing at the Late Payment Rate from the date the Trustee received such
       amounts paid by the Certificate Insurer to such Distribution Date.

Id. § 1.01 at 13-14 (“Certificate Insurer Reimbursement Amount”). The limitations on insured

certificate holders’ rights are described in the Agreement at Section 12.03:

       By accepting its Insured Certificate, each Holder of an Insured Certificate agrees
       that unless a Certificate Insurer Default exists and is continuing, the Certificate
       Insurer shall have the right to exercise all rights of the Holders of the Insured
       Certificates under this Agreement (other than the right to receive distributions on
       the Insured Certificates) without any further consent of the Holders of the Insured
       Certificates . . . .

Id. § 12.03 at 128-129 (“Limitation on Rights of Certificateholders”).

        The Trust experienced losses (including forgiven principal) totaling nearly $380 million,

and Ambac has paid approximately $79.2 million in claim payments to the insured certificate

holders. Ambac commenced this action against U.S. Bank on June 8, 2018, alleging that it had

failed to fulfill its duties as trustee of the Trust. The single surviving claim following U.S.

Bank’s motion to dismiss is Ambac’s breach of contract claim as to U.S. Bank’s alleged failure

to distribute past recoveries in accordance with the Agreement. The parties filed the instant

motions for summary judgment, each asserting that the Agreement’s contractual provisions are

unambiguous as to whether U.S. Bank properly distributed past recoveries. At the pre-motion

conference, the parties discussed their proposed motions for summary judgment, and the Court

allowed summary judgment briefing to proceed on the threshold interpretive issues of the

relevant contractual provisions.

II.    LEGAL STANDARD

       A. Motion for Summary Judgment Standard

       When parties cross-move for summary judgment, a court construes the motions

separately, “in each case construing the evidence in the light most favorable to the non-moving

party.” Wandering Dago, Inc. v. Destito, 879 F.3d 20, 30 (2d Cir. 2018) (quotation marks

                                                  5
         Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 6 of 23




omitted). Summary judgment is appropriate where the record establishes that “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). “A genuine issue of material fact exists if ‘the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.’” Nick’s Garage, Inc. v.

Progressive Cas. Ins. Co., 875 F.3d 107, 113 (2d Cir. 2017) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986)).

        B. Principles of Contract Interpretation

        On a contract claim, the threshold question is whether the contract is ambiguous. See

Edwards v. Sequoia Fund, Inc., 938 F.3d 8, 12 (2d Cir. 2019) (applying New York law).

“Whether a contract is ambiguous is a question of law, and courts may not resort to extrinsic

evidence to aid in interpretation unless the document is ambiguous.” Banos v. Rhea, 33 N.E.3d

471, 475 (N.Y. 2015); accord CDC Dev. Props. Inc. v. Am. Indep. Paper Mills Supply Co., Inc.,

184 A.D.3d 623, 624 (2d Dep’t. 2020). An ambiguous contract raises a question of fact as to the

contracting parties’ mutual intent, to be resolved by the trier of fact. See Greenfield v. Philles

Records, Inc., 780 N.E.2d 166, 170 (N.Y. 2002); accord Rhoda v. Rhoda, 110 N.Y.S.3d 35, 37

(2d Dep’t. 2019) (“The resolution of an ambiguous provision, for which extrinsic evidence may

be used, is for the trier of fact.”).

        Under New York law, a contract may not be found ambiguous merely because the parties

present alternative interpretations, except where each interpretation is reasonable. See Law

Debenture Tr. Co. of New York v. Maverick Tube Corp., 595 F.3d 458, 467 (2d Cir. 2010);

accord Ellington v. EMI Music, Inc., 21 N.E.3d 1000, 1003 (N.Y. 2014). “Ambiguity in a

contract arises when the contract, read as a whole, fails to disclose its purpose and the parties’

intent or when specific language is susceptible of two reasonable interpretations.” Ellington, 21

N.E.3d at 1003 (citation and quotation marks omitted); accord Edwards, 938 F.3d at 12.

                                                  6
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 7 of 23




Conversely, “[a] contract is unambiguous where the contract language has a definite and precise

meaning, unattended by danger of misconception in the purport of the contract itself, and

concerning which there is no reasonable basis for a difference of opinion.” Edwards, 938 F.3d at

12 (quotation marks omitted).

        “[W]hen parties set down their agreement in a clear, complete document, their writing

should as a rule be enforced according to its terms.” Nomura Home Equity Loan, Inc., Series

2006–FM2, by HSBC Bank USA, Nat’l Ass’n v. Nomura Credit & Capital, Inc., 92 N.E.3d 743,

747 (N.Y. 2017) (quotation marks omitted). “Courts may not, through their interpretation of a

contract, add or excise terms or distort the meaning of any particular words or phrases, thereby

creating a new contract under the guise of interpreting the parties’ own agreements.” Id.; accord

CDC Dev. Properties, Inc, 184 A.D. at 624. Courts should be “extremely reluctant to interpret

an agreement as impliedly stating something which the parties have neglected to specifically

include,” particularly where “an agreement [was] negotiated between sophisticated, counseled

business people negotiating at arm’s length.” Global Reinsurance Corp. of Am. v. Century

Indem. Co., 91 N.E.3d 1186, 1193 (N.Y. 2017) (quotation marks omitted). Rather, courts should

read a contract “as a harmonious and integrated whole to determine and give effect to its purpose

and intent.” Nomura Home Equity Loan, Inc., 30 N.Y.S.3d at 524; accord Abdullayeva v.

Attending Homecare Servs. LLC, 928 F.3d 218, 222 (2d Cir. 2019) (applying New York law).

“Particular words should be considered, not as if isolated from the context, but in the light of the

obligation as a whole and the intention of the parties manifested thereby.” Kolbe v. Tibbetts, 3

N.E.3d 1151, 1156 (N.Y. 2013); accord Abdullayeva, 928 F.3d at 222.

       Under New York law, all writings forming a part of a single transaction are read together.

See BWA Corp. v. Alltrans Exp. U.S.A., Inc., 493 N.Y.S.2d 1, 3 (1st Dept. 1985); accord Wells

Fargo Bank, N.A. v. Fin. Sec. Assur. Inc., 504 Fed. App’x 38, 40 (2d Cir. 2012) (summary order)

                                                 7
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 8 of 23




(holding that, under New York law, prospectus supplement and other transaction documents

related to pooling and servicing agreement should be considered in interpreting the contract).

III.   DISCUSSION

       The parties cross-move for summary judgment on the interpretation of the Agreement as

to Ambac’s right to repayment and the order of operations in applying recoveries to -- or

“writing up” -- certificate principal balances prior to the distribution of recoveries. Ambac also

seeks a finding on summary judgment that the Agreement unambiguously prohibits U.S. Bank

from offsetting recoveries against realized losses. For the following reasons, the parties’ cross-

motions for summary judgment are granted in part and denied in part. Summary judgment is

granted to U.S. Bank insofar as the Policy and Agreement together unambiguously provide that

Ambac is entitled to be repaid only in the waterfall position designated for the Certificate

Insurer. Summary judgment is granted to Ambac on the remaining two issues -- in that the

Agreement unambiguously requires the use of the “write-up” first method and unambiguously

prohibits offsetting recoveries with realized losses.

       A.      Ambac’s Right to Repayment

       The parties cross-move for summary judgment on the issue of Ambac’s right to

repayment. Ambac contends that it has two separate rights to repayment, providing it a right to

participate at two places in the Waterfall Provision: (1) a right as subrogee to receive

distributions of insured certificate holders at their waterfall position and (2) the additional right

to receive the CIR Amount in the Certificate Insurer’s waterfall position. U.S. Bank contends

that Ambac’s right to repayment is limited to the latter, through the mechanism of subrogation.

There is no dispute that Ambac is subrogated to the rights of the insured certificate holders.

Rather, the issue is whether Ambac’s right to repayment through subrogation is contractually

limited to the CIR Amount payable lower in the waterfall, or whether the CIR Amount is a

                                                   8
           Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 9 of 23




separate contractual right of reimbursement, in addition to a right as subrogee to receive

distributions of insured certificate holders at their senior positions in the waterfall. The Trustee

has the better argument. The Policy and Agreement together unambiguously provide that Ambac

will be repaid only the CIR Amount in the waterfall position designated for the Certificate

Insurer.

       Subrogation is a principle of insurance law that entitles an insurer to stand in the shoes of

the insured. See, e.g., US Airways, Inc. v. McCutchen, 569 U.S. 88 n.5, 97 (2013) (“Subrogation

simply means substitution of one person for another; that is, one person is allowed to stand in the

shoes of another and assert that person's rights against a third party.” (quotation marks omitted));

Allstate Ins. Co. v. Mazzola, 175 F.3d 255, 258 (2d Cir. 1999) (“the subrogee is substituted for

and succeeds to the rights of another party, known as the subrogor”); 16 Couch on Ins. § 222:5

(defining subrogation as where the subrogee is given “all the rights, priorities, remedies, liens,

and securities” of the subrogor). Parties to insurance policies “frequently include subrogation

provisions in their policies, in which case their rights must be governed by the terms of the

policy.” World Trade Ctr. Props. LLC v. QBE Int’l Ins. Ltd., 627 F. App’x 10, 13 (2d Cir. 2015)

(summary order); accord J & B Schoenfeld, Fur Merchs., Inc. v. Albany Ins. Co., 492 N.Y.S.2d

38, 41 (1st Dep’t 1985) (“Where the right of an insurer to subrogation is expressly provided for

in the policy, its rights must be governed by the terms of the policy.”); 16 Couch on Ins. § 222:36

(“An insurer’s right to subrogation is subject to any limitations, whether express or indirect,

contained in the contract of insurance.”).

       A. The Policy

       The Policy is the sole agreement between Ambac and the Trustee for the benefit of the

insured certificate holders. The Policy contains three critical terms regarding Ambac’s right to

repayment, which are further discussed below:

                                                  9
       Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 10 of 23




           •   Ambac can recoup the insurance payments it makes; i.e., Ambac’s right to
               repayment is limited to the amount Ambac paid. See Policy at 1.

           •   Ambac will be repaid by receiving principal and interest on the insured
               obligations; i.e., Ambac is repaid by the transfer of the certificate holders’ rights
               to receive principal and interest. See id.

           •   Ambac does not recover its insurance payments unless the full amount of the
               insured certificate holders’ allocable distributions can be made; i.e., the holders of
               the Insured Certificates get paid first before Ambac. See Endorsement at 4.

       As to the first of the three critical terms listed above, Ambac does not dispute that its

right to repayment is limited by the amount Ambac paid on the insured certificates.

       As to the second of the three elements, Ambac’s right to repayment is at the heart of the

parties’ dispute. 1 The Policy provides that the Agreement “transfer[s] to Ambac all rights under

such Insured [Certificates] to receive the principal of and interest on the Insured [Certificates]”

(the “transfer sentence”). Id. at 1. This is immediately followed by, “Ambac shall be subrogated

to all the Holders’ rights to payment on the Insured [Certificates] to the extent of the insurance

disbursements so made” (the “subrogation sentence”). Id. By its terms, the subrogation sentence

is not independent of the transfer sentence. Rather, the subrogation sentence limits and explains

the preceding sentence, for example, by limiting Ambac’s right to repayment “to the extent of

the insurance disbursements” Ambac made, which is undisputed. This construction suggests that

the right of subrogation conferred in the subrogation sentence is similarly a limitation and

explanation of Ambac’s right to repayment in the preceding sentence. This conclusion is

confirmed by the “instrument of assignment” -- i.e., the Agreement -- which is referenced in the



1
  For clarity, the relevant language states that Ambac will pay the Insured Amounts to the
Trustee. “Such payments of principal or interest shall be made only upon presentation of an
instrument of assignment in form and substance satisfactory to Ambac, transferring to Ambac all
rights under such Insured [Certificates] to receive the principal of and interest on the Insured
[Certificates]. Ambac shall be subrogated to all the Holders’ rights to payment on the Insured
[Certificates] to the extent of the insurance disbursements.” See Policy at 1.

                                                 10
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 11 of 23




same paragraph and provides the mechanism for Ambac’s repayment. The Agreement is

discussed below.

       As to the third of the three critical terms listed above, the Policy provides that “[t]he

Certificate Insurer hereby agrees that if it shall be subrogated to the rights of Holders by virtue of

any payment under this Policy, no recovery of such payment will occur unless the full amount of

the Holders’ allocable distributions for such Distribution Date can be made.” See Endorsement,

at 4 (emphasis added). Critically, this provision addresses the priority of payment; Ambac and

the Trustee agree that the Holders (defined as the insured certificate holders) will receive their

distributions for any particular distribution date first, and then, only to the extent there are funds

remaining after such distributions, Ambac receives its repayment. The plain meaning of “can be

made” is that Ambac does not get paid unless funds are available to pay the entire amount of the

distribution to the Holders. This provision is consistent with Ambac’s fundamental obligation

under the Policy to pay any shortfall of amounts due to be paid to the Holders. The Trustee

cannot pay Ambac first, resulting in a shortfall, as Ambac would need to then pay the amount as

insurance. Only if there are excess funds after the senior certificate holders are paid is Ambac

relieved of its insurance obligation and does Ambac get repaid before the junior holders.

       The following sentence (the “non-waiver sentence”) states that, despite the priority by

which the Certificate Insurer is subrogated to the rights of the insured certificate holders, the

Certificate Insurer retains its right “to seek full payment of all Reimbursement Amounts owed to

it [under the Policy or the Agreement].” Endorsement at 4. In other words, even though the

Certificate Insurer is not subrogated to the insured certificate holders’ positions in the Waterfall

Provision, the Certificate Insurer is still entitled to be reimbursed to the extent of the Insured

Amounts paid. See 16 Couch on Ins. § 222:36 (“An insurer’s right to subrogation is subject to

any limitations, whether express or indirect, contained in the contract of insurance.”).

                                                  11
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 12 of 23




        These provisions give effect to the central purpose of the Policy to protect the senior

certificate holders; Ambac provides insurance so the certificate holders are made whole -- by

receiving insurance proceeds if there is a shortfall and by getting their distributions first when

there is an excess. See Kolbe, 3 N.E.3d at 1156 (“[W]hen reviewing a contract particular words

should be considered, not as if isolated from the context, but in the light of the obligation as a

whole and the intention of the parties manifested thereby” (quotation marks and alterations

omitted)).

        B. The Agreement

        Ambac’s and the Trustee’s rights and responsibilities are also governed by the

Agreement. Pursuant to the Policy, Ambac agreed to make its payments “only upon presentation

of an instrument of assignment in form and substance satisfactory to Ambac.” See Policy at 1.

The Policy expressly states that this instrument is the Agreement. See Endorsement at 2

(definition of “Agreement”), 4 (“The terms and provisions of the Agreement constitute the

instrument of assignment referred to in the second paragraph of the face of this Policy”). In

other words, the insurance payments that Ambac makes and any money that it recoups are

subject to the terms of the Agreement. Ambac is not a party or signatory to this Agreement but

is rather an “intended third-party beneficiary of th[e] Agreement.” See Agreement § 12.10 at

131 (“Benefits of Agreement”). The Agreement is “in form and substance satisfactory to

Ambac,” Endorsement at 4, and the parties treat it as an agreement between Ambac and the

Trustee. Indeed, Ambac’s breach of contract claim is framed as a breach of the Agreement.

Under New York law, all writings forming part of a single transaction are to be “read and

interpreted together.” BWA Corp., 493 N.Y.S.2d at 3; accord Wells Fargo Bank, N.A., 504 Fed.

App’x at 40. Accordingly, the Agreement is not “extrinsic evidence” and is properly considered

on this issue.

                                                 12
       Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 13 of 23




       Section 4.05 of the Agreement is entitled “Certificate Insurance Policy.” In the first

three-subsections, it describes the mechanisms by which Ambac pays, and certificate holders

receive, insurance proceeds. See Agreement § 4.05(a)-(c) at 84. Subsection (d) provides for

Ambac’s right to receive repayment. Subsection (d) is a single paragraph comprised of three

sentences, each dictating separate rights and obligations. The first sentence describes how the

Trustee receives and distributes the Insured Amounts paid by Ambac.

       The second sentence provides that the “Insured Amounts disbursed by the Trustee . . .

shall not be considered payment by the Trust Fund . . . nor shall such disbursement . . . discharge

the obligations of the Trust Fund,” and the “Certificate Insurer shall become owner of such

amounts . . . as the deemed assignee.” Id. This sentence preserves the Trust Fund’s obligation to

pay the amounts covered by insurance and provides for the Certificate Insurer’s rights as

assignee to recoup these amounts paid.

       The third and final sentence (the “subrogation” sentence) provides for the repayment to

Ambac and reflects all three of the critical repayment terms as set forth in the Policy -- (1) the

limitation on the amount of payment to Ambac, (2) the source of that payment, and (3) the

priority of payment:

       The Trustee hereby agrees on behalf of the Holders . . . for the benefit of the
       Certificate Insurer that, to the extent the Certificate Insurer pays any Insured
       Amount, . . . the Certificate Insurer will be entitled to be subrogated to any
       rights of such [certificate holder] to receive the amounts for which such
       Insured Amount was paid, to the extent of such payment, and will be entitled to
       receive the Certificate Insurer Reimbursement Amount as set forth in Section
       5.01 [the Waterfall Provision].

Id. (emphasis added). This sentence provides that the Certificate Insurer will be repaid, only to

the extent of the Insured Amount paid, through subrogation and provides the priority of payment,

by reference to the CIR Amount and the Waterfall Provision. Specifically, the sentence dictates

that, per the definition of the CIR Amount and the terms of the Waterfall Provision, on any given


                                                 13
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 14 of 23




distribution date, Ambac is entitled to what remains of all available funds for that date after

payment to the senior certificate holders, up to the amount Ambac has paid and not been

reimbursed. The Waterfall Provision, in turn, provides that the Certificate Insurer receives the

reimbursement amount at its position in the waterfall, after the senior certificates. See id. §

5.01(a)(iv) at 89.

       In two respects, Section 4.05 unambiguously provides for repayment as described above

and does not create a separate reimbursement right apart from a right to be repaid through

subrogation. First, separate rights are provided for in separate sentences -- the second sentence

provides for Ambac’s right as assignee; the third sentence provides for Ambac’s right as

subrogee. Accordingly, all parts of the third sentence should be read together. The third

sentence could have been divided into two sentences if the intent had been to confer on Ambac

yet another right to repayment. Second, the definition of the CIR Amount 2 explicitly

contemplates that amounts reimbursed through the waterfall would not occur on the same

distribution date, as it includes “all amounts previously paid . . . for which the Certificate Insurer

has not been reimbursed prior to such Distribution Date.” Id. § 1.01 at 13-14 (“Certificate

Insurer Reimbursement Amount”) (emphasis added). Ambac necessarily cannot receive some

distributions on the same Distribution Date in a more senior waterfall position.

       That Ambac does not have a right to repayment through subrogation separate from and in

addition to the right to receive the CIR amount is further supported in view of other provisions in

the Agreement and reading the Agreement as a whole. Significantly, Section 12.03, which


2
  The “Certificate Insurer Reimbursement Amount” is: “For any Distribution Date, the sum of (a)
all amounts previously paid by the Certificate Insurer in respect of Insured Amounts for which
the Certificate Insurer has not been reimbursed prior to such Distribution Date and (b) interest
accrued on the foregoing at the Late Payment Rate from the date the Trustee received such
amounts paid by the Certificate Insurer to such Distribution Date.” Agreement § 1.01 at 13-14
(“Certificate Insurer Reimbursement Amount”).

                                                  14
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 15 of 23




describes the certificate holders’ rights vis-à-vis the rights of the Certificate Insurer, confirms

that there is a single right to repayment of the CIR Amount. It states:

       By accepting its Insured Certificate, each Holder of an Insured Certificate agrees that . . .
       the Certificate Insurer shall have the right to exercise all rights of the Holders of the
       Insured Certificates under this Agreement (other than the right to receive distribution on
       the Insured Certificates) without any further consent of the Holders of the Insured
       Certificates . . . . Notwithstanding the foregoing, the Certificate Insurer shall have no
       power without the consent of the Owner of each Certificate affected thereby to: (i) reduce
       in any manner the amount of, or delay the timing of, distributions of principal or interest
       required to be made hereunder . . . .

Agreement § 12.03 at 129 (emphasis added). This provision provides that Ambac does not have

the right to receive distributions in the waterfall positions of the insured certificate holders, and

instead, Ambac has the right to receive the CIR Amount at the Certificate Insurer’s position in

the waterfall. The Prospectus Supplement confirms the interpretation that Ambac recovers

Insured Amounts only after the senior classes are paid. See Prospectus Supplement at S-8

(“Payment Priorities”); see also Wells Fargo Bank, N.A., 504 Fed. App’x at 40 (holding that the

district court properly considered, in interpreting a pooling and servicing agreement, the

prospectus supplement and other transaction documents related to the agreement, as writings

forming part of a single transaction).

       The single reference to the Certificate Insurer in the Waterfall Provision is also

significant. Where the waterfall provides that payments will be made first to the senior

certificate holders, it does not state in the alternative that payment will be made to “the

Certificate Insurer as subrogee.” See id. § 5.01(a)(i). “Courts may not, through their

interpretation of a contract, add or excise terms or distort the meaning of any particular words or

phrases, thereby creating a new contract under the guise of interpreting the parties’ own

agreements.” Nomura Home Equity Loan, Inc., Series 2006-FM2., 92 N.E.3d at 748 (internal

citations omitted). The Agreement expressly references the Certificate Insurer when it means



                                                  15
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 16 of 23




Ambac, and separately names the certificate holders and Certificate Insurer together when it

means both. For example, the Agreement provides that various parties will make representations

and warranties “to the Trustee on behalf of the Certificateholders and the Certificate Insurer,” see

Agreement § 2.04 at 70-71, and recording is for the benefit of “the interests of the

Certificateholders and the Certificate Insurer,” see id. § 12.02 at 128.

       Further, many provisions comprehensively govern matters relating to the Certificate

Insurer, but there are no provisions related to subrogation as an amount separate from the CIR

Amount. The term “subrogation,” or any variant of the term, appears only once in the

Agreement, in Section 4.05(d), the section discussed above that Ambac relies on for its

argument. “Courts should be extremely reluctant to interpret an agreement as impliedly stating

something which the parties have neglected to specifically include.” Global Reinsurance Corp.

of Am., 91 N.E.3d at 1193. The provisions comprehensively authorizing payment to anyone

under the Agreement do not refer to subrogation. As they relate to Ambac, the Waterfall

Provision refers to the CIR Amounts only, see Agreement § 5.01(a) at 87-91, and the provision

on permitted withdrawals and transfers from the distribution account contemplates payments of

“Aggregate Premium Amount[s]” to the Certificate Insurer, see id. § 4.03(a)(xiii) at 82.

Similarly, the reporting provisions refer to the Certificate Insurer regarding payments of the

“Certificate Insurer Reimbursement Amount, if any” and the “Deficiency Amount, if any, to be

paid by the Certificate Insurer.” See id. § 5.04(a)(xxix)-(xxx) at 97. The definitions section,

Section 1.01, refers to all amounts relating to the Certificate Insurer -- e.g., the Aggregate

Premium Amount, CIR Amount and Deficiency Amount -- but does not include any

“Subrogation Amount.” Id. § 1.01 at 9-57. The definitions section consistently uses the term

“Amount” to refer to amounts to be paid or used in calculations of payments to anyone -- e.g.,




                                                 16
       Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 17 of 23




Interest Distributable Amount, Unpaid Interest Shortfall Amount and Principal Deficiency

Amount -- but makes no reference to subrogation or a “Subrogation Amount.” Id.

       Accordingly, in view of the Policy and Agreement as a whole, the parties clearly intended

and unambiguously provided that Ambac’s right to repayment is limited to the CIR Amount,

which Ambac receives in its position in the Waterfall Provision, after the senior certificate

holders and before the junior certificate holders. And, no other contractual provisions -- nor a

general appeal to equitable subrogation principles -- can be understood to overwrite these clear

terms. See Kolbe, 3 N.E.3d at 1156 (“[W]hen reviewing a contract particular words should be

considered, not as if isolated from the context, but in the light of the obligation as a whole and

the intention of the parties manifested thereby” (quotation marks and alterations omitted)); Kass

v. Kass, 696 N.E.2d 174, 181 (N.Y. 1998) (“Where the document makes clear the parties’ over-

all intention, courts examining isolated provisions should then choose that construction which

will carry out the plain purpose and object of the agreement” (quotation marks and alterations

omitted)).

       Ambac argues that its alleged entitlement to two types of repayments -- a right to

distributions through subrogation and a CIR Amount -- is evidenced by the fact that the two

rights are not coextensive. Ambac asserts that the subrogation amount is payable (in the

certificate holders’ place in the waterfall and only to the extent of Ambac’s claim payments) only

if there are subsequent Recoveries that write up the Insured Certificates for the previously

incurred losses. Ambac’s theory has no support in the language of the Agreement. Nothing in

the Agreement or Policy limits Ambac’s repayment right via subrogation to participation in the

insured certificate holders’ entitlement to Recoveries. Recoveries are applied to increase the

principal to the extent of past realized losses. See Agreement § 1.01 (defining “Principal

Distribution Amount” to include Recoveries), at 42. Certificate holders are entitled to

                                                 17
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 18 of 23




distributions of principal and interest at their place in the waterfall. See Agreement § 5.01(a)(1)

(“Available Funds”), at 11. And, as discussed above, the Certificate Insurer (Ambac) is entitled

to payment at its place in the waterfall.

        Ambac relies on the word “and” in Section 4.05(d) of the Agreement to suggest that the

CIR Amount is a separate right, arguing that the provision itself sets forth multiple rights. As

explained above, “in the light of the obligation as a whole and the intention of the parties

manifested thereby,” Kolbe, 3 N.E.3d at 1156, the “and” is explanatory, and reading the entire

provision makes clear that the final sentence is intended to explicate Ambac’s right to be repaid

through subrogation.

        Ambac also relies on the “non-waiver” sentence in the Policy’s priority provision as

evidence of its entitlement to two types of payment. See Endorsement at 4. But as explained

above, this sentence states only that, despite the priority by which the Certificate Insurer is

subrogated to the rights of the insured certificate holders, the Certificate Insurer retains its right

“to seek full payment of all Reimbursement Amounts owed to it [under the Policy or the

Agreement].” See Endorsement at 4.

        Ambac additionally relies on two cases from this District, one that found that the RMBS

contract at issue was ambiguous as to whether the certificate insurer had a single right to

repayment or separate rights of subrogation and reimbursement, see Wells Fargo Bank, N.A. v.

Wales LLC, No. 13 Civ. 6781, 2016 WL 5719761 (S.D.N.Y Sept. 29, 2016), and one that found

the contract to be unambiguous in favor of the certificate holders and against the certificate

insurer, see Wells Fargo Bank, N.A. v. ESM Fund I, LP, 785 F. Supp. 2d 188, 196-97 (S.D.N.Y.

2011), aff’d sub nom. Wells Fargo Bank, N.A. v. Fin. Sec. Assur. Inc., 504 Fed. App’x 38 (2d

Cir. 2012) (summary order). These cases are not persuasive in that they were construing

different terms and contracts.

                                                  18
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 19 of 23




       Accordingly, U.S. Bank’s motion for summary judgment is granted on the issue of

Ambac’s repayment right. The Policy and Agreement unambiguously provide that Ambac’s

repayment right based on subrogation is limited to the CIR Amount, paid in the Insurer’s

position in the waterfall.

       B.      Use of “Write-Up First” Method

       The parties also cross-move for summary judgment on the issue of whether the

Agreement mandates an order of operations for allocating recoveries and paying principal

distributions. Ambac argues that when the Trust receives recoveries, the Agreement requires the

Trustee to increase the Class Certificate Principal Balances and then make monthly distributions

(the “write-up first method”). U.S. Bank contends that the Agreement is silent on this issue and

that the Trustee did not breach the agreement by making monthly distributions, including

recoveries first and then writing up the Class Certificate Principal Balances. Ambac has the

better argument; the Agreement unambiguously requires the write-up first method.

       The Agreement provides that, in addition to interest, each senior class of certificates is

entitled to monthly distributions until the Class Certificate Principal Balance of that class is

reduced to zero. See Agreement § 5.01(a) at 87-91. To implement this provision, the Trustee

must determine the Certificate Principal Balance for each class. In effect, the Class Certificate

Balance is the amount owed (exclusive of interest) on any given Distribution Date as to each

class. The Agreement defines Class Certificate Principal Balance as:

       As to any Distribution Date, with respect to any Class of Certificates . . . the
       Original Class Certificate Balance as reduced by the sum of (x) all amounts
       actually distributed in respect of principal of that Class on all prior Distribution
       Dates, (y) all Realized Losses, if any, actually allocated to that Class on all prior
       Distribution Dates . . . provided, however, that . . . pursuant to Section 5.08, the
       Class Certificate Principal Balance of a Class of Certificates may be increased up
       to the amount of Realized Losses previously allocated to such Class, in the event
       that there is a Recovery on a related Mortgage Loan . . . .



                                                 19
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 20 of 23




Id. § 1.01 at 17-18 (“Class Certificate Principal Balance”) (emphasis in original). Section 5.08

states, “With respect to any Class of Certificates . . . to which a Realized Loss has been allocated

. . . the Class Certificate Principal Balance . . . will be increased, up to the amount of related

Recoveries for such Distribution Date . . . .” Id. § 5.08(a) at 100 (emphasis added).

       These provisions expressly state that the balance due on any given Distribution Date is

calculated by taking the original amount due (“Original Class Certificate Balance”) and

subtracting amounts previously paid (“amounts actually distributed” on “prior Distribution

Dates”) as well as amounts previously written off (“Realized Losses actually allocated” for

“prior Distribution Dates”); and then adding current Recoveries (“Recoveries for such

Distribution Date” (emphasis added)) related to past Realized Losses. The resulting amount due

(“Class Certificate Principal Balance”) is the maximum amount payable on any given

distribution date, to be paid under the Waterfall Provision. “Had the drafters intended to include

. . . previous [s]ubsequent [r]ecoveries in the calculation of Certificate Principal Balance and

thereby to delay the write-up of such subsequent recoveries, they could have done so, as they did

for other principal distributions and losses.” Wells Fargo Bank v. For Judicial Instructions

under CPLR Article 77, No. 657387/2017, 2020 WL 735683, at *7 (N.Y. Sup. Ct. Feb. 13, 2020)

(holding that the write-up first method applies to substantially similar contractual provisions to

those here). Accordingly, pursuant to the unambiguous terms of Sections 1.01 and 5.08 of the

Agreement, the write-up first method applies; recoveries are added to the balance for such

distribution date to determine the maximum amount payable in the monthly distribution before

the distribution is made.

       On this issue of the order of operations as to applying recoveries, Ambac’s motion for

summary judgment is granted and U.S. Bank’s motion for summary judgment is denied.




                                                  20
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 21 of 23




       C.      Offsetting Recoveries Against Realized Losses

       Ambac moves for summary judgment on the issue of whether the Agreement

unambiguously prohibits U.S. Bank from offsetting recoveries against realized losses, which it

has done in the past and is part of the basis for Ambac’s breach of contract claim. Ambac’s

motion is granted with respect to this issue.

       Ambac argues that the Agreement prohibits the Trustee’s former practice of offsetting

recoveries against realized losses, rather than treating them as two separate amounts that must be

accounted for and passed through the waterfall separately. Ambac provides the following

example: “[I]f there is a $100 Realized Loss in a given month and a $40 Recovery, U.S. Bank

accounted for this as though there were a $60 Realized Loss and $0 Recovery, rather than

accounting for each component separately.” Ambac Mem. L., Dkt. 90, at 11.

       Ambac is correct that the Agreement contemplates that the Trustee must account for

recoveries and realized losses as two separate amounts and does not allow for the Trustee to

offset the amounts and account for a single net amount only. Two separate sections govern the

allocation of realized losses and application of recoveries. With respect to the allocation of

losses, Section 5.03 directs the Trustee to allocate realized losses on a distribution date from the

related prepayment period, first to the subordinate classes of certificates, and then to the senior

classes. See Agreement § 5.03 at 93-94. The provision further directs that such allocation be

performed “immediately following the distributions made on the related Distribution Date in

accordance with the definition of ‘Certificate Principal Balance.’” Id. With respect to

application of recoveries, Section 5.08 directs the Trustee to increase the Class Certificate

Principal Balance “up to the amount of related Recoveries for such Distribution Date,” first to

the senior classes of certificates and then, to the subordinate classes of certificates in pro rata “up

to the lesser of Net Realized Losses previously allocated to each such Class . . . and the amount


                                                  21
        Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 22 of 23




of Recoveries for such Distribution Date.” Id. § 5.08(a)(i)-(ii) at 100. No provisions contemplate

that the Trustee may offset recoveries against realized losses and account for that amount only.

See Nomura Home Equity Loan, Inc., 92 N.E. 3d at 748 (“Courts may not . . . add . . . terms . . .

through their interpretation of a contract.”). Offsetting losses from recoveries undermines the

order of priorities explicitly provided for under the Agreement, which benefits the senior classes

by placing them first in line to be allocated recoveries and last in line for losses.

       Because the Agreement unambiguously prohibits the use of offsetting or netting

recoveries against realized losses, Ambac’s summary judgment motion is granted on this issue.

       D.      U.S. Bank’s Affirmative Defenses

       In opposition to Ambac’s motion, U.S. Bank also argues that Ambac cannot prevail on its

breach of contract claim given U.S. Bank’s defenses, including those based on certain

exculpatory provisions of the Agreement, New York’s six-year statute of limitations for a breach

of contract claim and the assertion that at a future time “U.S. Bank would be able to prove to a

legal certainty that the sole claim over which the Court exercised jurisdiction never satisfied the

amount in controversy.” U.S. Bank, Reply and Opp. Mem. L., Dkt. No. 94, at 25.

       The Court agrees with Ambac that adjudication of these issues is premature, as the instant

motions for summary judgment were limited to the interpretation of the Agreement. The parties

shall provide proposed next steps to resolve what remains of Ambac’s breach of contract claim --

as winnowed by this Opinion.

IV.    CONCLUSION

       For the reasons above, the parties’ cross-motions for summary judgment are granted in

part and denied in part. Summary judgment is granted to U.S. Bank on the issue of Ambac’s

repayment rights. Summary judgment is granted to Ambac on the issues of whether the




                                                  22
       Case 1:18-cv-05182-LGS Document 103 Filed 12/07/20 Page 23 of 23




Agreement unambiguously requires the use of a write-up method and prohibits offsetting

recoveries against realized losses. The parties’ request for oral argument is denied as moot.

The parties shall file a letter within two weeks of the filing of this Opinion and Order outlining

proposed next steps.

       The Clerk of Court is respectfully directed to close the motions at Dkt. Nos. 82 and 89.

Dated: December 7, 2020
       New York, New York




                                                 23
